 In the Matter Of PENNSYLVANIA GREYHOUND LINES, ET AL. (CANADIANG R E Y H O U N D LINES,LTD.)andBROTHERHOOD OF RAILROADTRAINMENIn the Matter of CANADIAN GREYHOUND LINES,LTD.,andBROTHERHOODOF RAILROAD TRAINMEN,LODGE 974Cases Nos. R-151 and C-1248, respectively.Decided June 0, 1939Motor Bus Industry-Certification of Representatives:grant of, 16 monthsprior to hearing in instant case, no bar to negotiations between company and anorganization other than the one certified;motion to set aside said certification,denied-Jurisdiction:under circumstances of case, policy of Act would not beeffectuated by asserting jurisdiction-Complaint:dismissed.Mr. Charles F. MoErlean,for the Board.Mr. Manfred Burleigh,of Detroit, Mich.,Bowen, Best, Flanagan &Rogers, by Mr. Ivan Bowen,of Minneapolis,Minn.,andMcTague,Springsteen ctMcKeon,byMr. S. L. Springsteen,ofWindsor, On-tario, Canada, for Canadian.Mr. A. G. Johnson,of Chicago, Ill., andMr. S. R. Harvey,of Cleve-land, Ohio, for the B. R. T.Mr. Keith Laird,of Windsor, Ontario, Canada, for the Bus Associ-ation.Miss Margaret M. Farmer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 30, 1938, Brotherhood of Railroad Trainmen, herein calledthe B. R. T., filed with the Regional Director of the Seventh Region(Detroit,Michigan) charges and, on November 17, 1938, amendedcharges allegingthat Canadian Greyhound Lines, Ltd., herein calledCanadian, had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 30, 1938, Western OntarioBus Employees Association, herein called the Bus Association, filedwith the National Labor Relations Board, herein called the Board,13 N. L.R. B., No. 4.28 PENNSYLVANIA GREYHOUND LINES29inWashington, a motion praying that the Board vacate that portionof a certification of representatives made by the Board on September14, 1937,1 designating the B. R. T. as the representative of the busdrivers of Canadian for the purposes of collective bargaining.Themotion of the Bus Association was based on the ground that theBoard did not have jurisdiction over the employees of Canadian.OnOctober 4, 1938, the Board ordered that the record in the above-men-tioned case be reopened for the purpose of taking additional testimonyon the question of jurisdiction, and, acting pursuant to Article II,Section 37 (b), and Article III, Section 10 (c) (2), of National LaborRelations Board Rules and Regulations-Series 1, as amended, fur-ther ordered that the above-mentioned cases, together with two othercases,2 initiated by charges of unfair labor practices filed with theRegional Director for the Seventh Region by the B. R. T. againstOhio Greyhound Lines, Inc., and Central Greyhound Lines, Inc.,respectively, be consolidated for the purpose of hearing and all otherpurposes.On January 13, 1939, the Board, acting pursuant to ArticleII, Section 37 (b), and Article III, Section 10 (c) (2), of said Rulesand Regulations, ordered that a case initiated by the filing of a peti-tion and amended petition with the Regional Director by Amalga-mated Association of Street, Electric Railway and Motor CoachEmployees of America and Division 1183 thereof,8 for an investigationand certification of representatives of the employees of Ohio Grey-hound Lines, Inc., be consolidated with the four above-mentionedcases for all purposes and that one record of the hearing be made.On January 16, 1939, the Board, by the Regional Director, issuedits complaint in the consolidated cases alleging that the respectiverespondents had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the Act. Copies of the complaintaccompanied by notices of hearing were duly served upon the Grey-hound Companies involved, the Bus Association, and the B. R. T.In so far as the complaint is based upon charges filed againstCanadian, it alleges, in substance, (1) that Canadian discharged andthereafter refused to reemploy two bus drivers, Harold Williamsonand James E. Gilbert, because they joined and assisted the B. R. T.,(2) that by the above and other acts and conduct Canadian interferedwith, restrained, and coerced its employees in the exercise of the rights1Matter of Pennsylvania Greyhound Lines, et alandBrotherhood of RailroadTrainmen,3 N L. R.B. 622 at 663.2Matter of Ohio Greyhound Lines, Inc.andBrotherhood of Railroad Trainmen, Lodge974,Case No. C-1246;Matterof Central GreyhoundLines,Inc.andBrotherhood of Rail-road Trainmen,Lodge 974,Case No. C-1247.3Matter of Ohio Greyhound Lines,IncandAmalgamated Association of Street, Elec-tric Railway and Motor Coach EmployeesofAmericaand Division1183 thereof,CaseNo. R-1225 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed them in Section 7 of the Act; and that by the above actsand conduct Canadian engaged in unfair labor practices within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.On January 18, 1939, Canadian filed its answer denying that it hadengaged in the unfair labor practices alleged in the complaint andaverring by way of affirmative defense: (1) that between December1, 1937, and December 1, 1938, Canadian and the B. R. T. were oper-ating under a contract which provided for the settlement of griev-ances, (2) that the Board had misjoined causes of complaint, and(3) that the Board was without jurisdiction over Canadian for thereason that Canadian is a foreign corporation chartered by and subjectto the laws and regulations of the Dominion of Canada.On January 19, 1939, Canadian filed a motion to dismiss the pro-ceedings on the grounds that the Board was without jurisdiction andthat the matters under consideration were moot.Pursuant to notice, a hearing was held in the consolidated casesfrom January 23 to January 27, 1939, in Detroit, Michigan, beforePeter F. Ward, the Trial Examiner duly designated by the Board.The Board, the respondents, the Bus Association, the B. R. T., andthe Amalgamated were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the hearing the Trial Examiner made various rulings uponmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner in so far as they affectCanadian and finds that no prejudicial errors were committed. Therulings are hereby affirmed.On April 6, 1939, the Trial Examiner issued his Intermediate Re-port in which he found, so far as Canadian is concerned, that Canadianhad interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed under Section 7 of the Act, therebyengaging in unfair labor practices within the meaning of Section 8(1) of the Act, and recommended that the respondent cease and de-sist from its unfair labor practices.He further found that William-son was discharged "for an inexcusable and an `at-fault' accident andnot for union activities or membership" and that Gilbert lost hisposition through operation of Canadian law and not through any actof Canadian, and concluded that Canadian had not engaged in un-fair labor practices within the meaning of Section 8 (3) of the Actby discharging and refusing to reemploy Williamson and Gilbert.Accordingly, he recommended that the complaint be dismissed as tothese employees. PENNSYLVANIAGREYHOUND LINES31On April 17, 1939, Canadian notified the Regional Director that ithad complied with the recommendations of the Intermediate Report.On April 17, 1939, the B. R. T. filed with the Board exceptions tothat part of the Intermediate Report recommending dismissal of thecomplaint in so far as it alleged violations of Section 8 (3) of theAct.On June 2, 1939, the Board issued an order severing and continu-ing as a separate proceeding the cases involving Canadian, namely,Case No. C-1248 and Case No. R-151.The instant decision and orderdispose of only those two cases.THE QUESTION OF JURISDICTIONCanadian Greyhound Lines, Limited, is a Canadian corporation withits principal place of business at Windsor, in the Province of Ontario,Canada.It is engaged in the business of transporting for hire pas-sengers, mail, express, and newspapers. It operates busses over tworoutes wholly within the Province of Ontario, Canada, and one routefrom Detroit, Michigan, to Buffalo, New York, by way of Canada.Approximately 90 per cent of this latter route lies within the Provinceof Ontario, and 10 per cent within the United States.As a Canadiancorporation, it is subject to the laws and regulations of the Canadiangovernment and as a condition of holding its franchise is compelledto employ only Canadian citizens as drivers, and to use only Canadian-owned busses.Canadian is a wholly owned subsidiary of Central Greyhound Lines,Inc., a Delaware corporation, herein called Central.Canadian's op-erations and policies, including its labor policy, are controlled byCentral.Certain of its officers and its general manager are alsoofficers of Central.As one of a group of companies controlled byCentral, it is closely affiliated with other Greyhound systems in theGreyhound Lines in the United States, which, by means of joint oper-ating, traffic, and facility arrangements among themselves, and inter-change arrangements with independent bus lines, operate as closelycoordinated parts of an integrated system of national transportation.Canadian is subject to the rules and regulations of the InterstateCommerce Commission when it is operating busses within the UnitedStates.It maintains an office in Chicago, Illinois, terminal facilitiesin Detroit, Michigan, and in Buffalo, New York, and a depot in Ni-agara Falls, New York. Its busses operating on the Detroit-Buffaloroute are repaired in the shops of Central in Detroit.Case No. R-151.On September 14, 1937, the Board certified theB. R. T. as the exclusive bargaining representative of the bus driversemployed by each of certain Greyhound companies, includingCanadian.Following the Board's certification, the B. R. T. and 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDCanadian entered into a contract on December 1, 1937, to be effectivefor 1 year and thereafter from year to year unless terminated onDecember 1 of any year by written notice given 30 days prior to De-cember 1 of said year.Pursuant to notice of termination given by Canadian, the contractexpired on December 1, 1938.At the time of the hearing, January23-27, 1939, the B. R. T. had no members among the bus drivers ofCanadian.The Bus Association claimed that ii; represented 14 ofCanadian's 18 bus drivers. It does not appear that after the expira-tion of the contract between the B. R. T. and Canadian, the Bus Asso-ciation ever requested Canadian to bargain with it as the representa-tive of the bus drivers.Under these circumstances, there is no meritin the Bus Association's contention that the Board's certification is abar to collective bargaining at the present time between Canadian andthe Bus Association.We agree with Canadian that the matters raisedby the Bus Association are now moot."Accordingly, we will denythe Bus Association's motion to set aside our certification.Case No. C-1247.Under all the circumstances of this case, we areof the opinion that it will not effectuate the policies of the Act to assertjurisdiction over the matters alleged in this complaint in respect toCanadian.We will, therefore, dismiss the complaint as to Canadian.IT IS HEREBY ORDERED that the complaint, in so far asitconcernsCanadian Greyhound Lines, Ltd., be, and it hereby is, dismissed.The motion of Western Ontario Bus Employees Association tovacate the Board's certification of representatives of employees ofCanadian Greyhound Lines, Ltd., in Case No. R-151 is hereby denied.MR. WILLIAM M. LEISERSON took no partintheconsiderationof theabove Decision and Order.[SAME TITLE]AMENDMENT TO DECISION AND ORDERJune 8, 1939On June 2, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceedings.Due to a typographical error Case No. C-1248 was* SeeMatter of Todd-Johnson DryDocks,Inc.andIndustrial Union of Marine andShipbuildingWorkers of America, Local No.29,10 N. L.R.B. 629;Matter of Metro-Goldwyn-Mayer StudiosandMotion Pictures Producers'Asan. et al,and Screen Writers'Guild, Inc., 7 N.L.R. B.662 at 696;Matter of Utica Knitting CompanyandAmericanFederation of Labor, LocalNo. 21500,8N. L. R B 783 at 785;Matter of Quality FurnitureManufacturing Co.andUnited Furniture Workers of America, Local 570, C. I. 0., 8N. L.R.B. 850 at 853;Matter of Reading Transportation CompanyandAmalgamated Asso-ciation of Street, Electric Railway andMotorCoach Employees of America,10 N. L. R. B.15 PENNSYLVANIA GREYHOUND LINES33referred to as Case No. C-1247 at the beginning of the fifth para-graph of the part of the Decision entitled "The question of jurisdic-tion."The Board, therefore, hereby amends the above-mentioned De-cision by striking therefrom the words "Case No. C-1247" appear-ing at the beginning of the fifth paragraph of the part of theDecision entitled "The question of jurisdiction" and substitutingtherefor the words "Case No.-1248."MR. WULIAM M. LEISERSON took no part in the consideration of theabove Amendment to Decision and Order.13 N. L.R. B., No. 4a.